                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Allison Charlene Howard,                      JUDGMENT IN CASE

             Plaintiff(s),                            3:19-cv-00531-KDB

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 6, 2020 Order.



                                               May 6, 2020




        Case 3:19-cv-00531-KDB Document 18 Filed 05/06/20 Page 1 of 1
